Citation Nr: 0107443	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  00-06 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as secondary to a service-connected back 
disability.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

Linda Anne Howell, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to April 
1975.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied the claim on appeal.


REMAND

During the pendency of this appeal, there was a significant 
change in the law.  Specifically, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), among other things, redefined the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist.  Due to this change in the law, a remand is 
required in this case for compliance with the notice and duty 
to assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096-2100 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

Further, the Board notes that after certification of the 
appeal in this case and transfer of records from the RO to 
the Board, additional evidence was received by the Board in 
May 2000, including a Psychiatric Expert Witness Report.  The 
file does not reflect review of these materials by the RO as 
to the issue on appeal.  The regulations governing due 
process for claimants require remand to the RO for 
consideration of this evidence.  38 C.F.R. § 20.1304(c) 
(2000).  Specifically, 38 C.F.R. § 20.1304(c) provides that 
"[a]ny pertinent evidence . . . accepted by the Board under 
the provisions of this section, . . . must be referred to the 
agency of original jurisdiction for review and preparation of 
a Supplemental Statement of the Case unless this procedural 
right is waived by the appellant or representative . . . ."  
A review of the record shows that the veteran has not waived 
the original jurisdiction of the RO and that the evidence is 
pertinent to the claim. 

In addition, the veteran has not claimed entitlement to 
service connection for a psychiatric disorder on a direct 
service connection basis; rather, he asserts that he 
developed a psychiatric disorder as a result of his service-
connected low back disability.  The Board notes, however, 
that the veteran has filed a claim for service connection for 
a psychiatric disorder on numerous occasions but has been 
denied each time.  The current claim, however, reflects a 
change in the theory of entitlement.  Accordingly, the Board 
finds that a VA examination and opinion is needed in order to 
address the medical issue of whether the veteran's 
psychiatric disorder is related to his service-connected back 
disability, in light of the new law.  

Moreover, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there has been 
recent medical care, and whether there are any additional 
records that should be obtained.  Finally, the veteran is 
advised that while the case is on remand status, he is free 
to submit additional evidence and argument.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

In view of the foregoing, this case is REMANDED for the 
following action:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided him 
with relevant treatment for any 
psychiatric disorder not already 
associated with the claims file, 
including current treatment.  As part of 
this development, the veteran is informed 
that he should obtain any and all records 
from his treating physician that support 
or further explain the opinion that there 
may be a relationship between his 
service-connected back disability and his 
psychiatric disorder.  

After securing the necessary releases, 
the RO should make all reasonable efforts 
to obtain medical records identified by 
the veteran.  To the extent there is an 
attempt to obtain records that is 
unsuccessful, the claims folder should 
contain documentation of the attempts 
made.  The veteran and his representative 
should also be informed of the negative 
results.  38 C.F.R. § 3.159.

2.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

3.  The RO should thereafter schedule the 
veteran for a VA psychiatric examination 
to determine the nature and etiology of 
any psychiatric disorder.  All indicated 
tests should be accomplished and all 
clinical findings should be reported in 
detail.  The claims folder should be 
provided to the examiner for review.  
Specifically, a determination should be 
made as to the nature of the veteran's 
psychiatric disorder.  Assuming a 
psychiatric disorder is identified, the 
examiner is requested to enter an opinion 
as to whether the psychiatric disorder is 
as likely as not related to the veteran's 
service-connected back disability. 

The examiner is requested to express an 
opinion as to the following questions:

(a)  What is the nature of the veteran's 
current psychiatric disorder?

(b)  What is the apparent etiology of any 
disorder found?  

(c)  Thereafter, the medical examiner 
should enter an opinion as to the 
relationship, if any, between the 
veteran's service-connected back 
disability and any current psychiatric 
disorder.

(d) The examiner is also asked to 
specifically address the private medical 
opinion submitted by the veteran in May 
2000.

The examiner should identify the 
information on which he or she based his 
or her opinions.  The opinion should 
adequately summarize the relevant history 
and clinical findings, and provide a 
detailed explanation as to all medical 
conclusions rendered.  If the matter 
cannot be medically determined without 
resort to mere conjecture, this should be 
commented upon by the examiner.

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (compliance of a Court or Board 
directive is neither optional nor 
discretionary).  Where the remand orders 
of the Board or the Veterans Claims Court 
are not complied with, an error exists as 
a matter of law for failure to ensure 
compliance.  

5.  The RO should then readjudicate the 
issue of entitlement to service 
connection for an acquired psychiatric 
disorder on a secondary basis.  In so 
doing, the RO is to consider all records, 
including those received in response to 
the actions requested above and those 
received by the RO since the last 
statement of the case.  In the event the 
benefits sought are not granted, the 
veteran should be provided with a 
supplemental statement of the case which 
includes a summary of the evidence and 
applicable laws and regulations and 
thereafter afforded a reasonable 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this claim.  No action is required 
of the veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


